PER CURIAM.
These are appeals in the case which we remanded for a new trial in Comer v. Smith’s Transfer Corporation of Staunton, Va., 4 Cir., 212 F.2d 42. Upon the new trial thus granted the jury returned verdicts in favor of the plaintiffs Lola Comer and Virginia Mrinzo and and against the administrators of Ira and Bettie Jane Comer; and from judgment in accordance with the verdicts these appeals have been taken by the defendants and the administrator of Bettie Jane Comer. The defendants complain of a portion of the judge’s charge in which he stated that the witness Bonham had no interest in the case, and the administrator of Bettie Jane Comer complains of a portion of the charge relating to imputed negligence. There is no merit in either appeal. There is no evidence that Bonham had any interest in the case and the jury was fully and correctly charged as to matters affecting his credibility. No exception was taken at the time to the portion of the charge relating *398to imputed negligence and, while this matter was relied upon in a motion for a new trial, it is well settled that the granting or refusing of a new trial is a matter resting in the sound discretion of the trial 'judge. The decision below will be affirmed on both appeals.
Affirmed.